DETAILED ACTION
Claim Objections
Claim 1, 2, 3, and 5 are objected to because of the following informalities: 
claim 1 recites “calculateting” in line 3. Spelling of the word needs to be fixed. 
Claim 2 recites “was calculated” in lines 3. That needs to be changed to “are calculated”.
Claim 3 incorporates a table. The table needs to be written in paragraph form. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim (See MPEP 217305(s)). 
Claim 5 recites “according to of claim 1”. “of” needs to be removed. 
Claim 6 recites “incompatible the traffic efficiency constraint” in line 6. “the” needs to be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "RM" in line 7. It’s unclear that the applicant is referring back to ramp metering for RM.
Claim 1 recites the limitation "the integrated ramp regulation rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the segment downstream of the cluster" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ramp regulation rate" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicle group" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the optimal combination of speed limit and ramp metering rate" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the crash risk indexes" in line 3.  Claim 1 only mentions the crush risk index. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the first downstream ramp, the improved ALINEA algorithm, the ramp metering model".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the actual driver compliance rate, the reference vehicle group, the adjusted road speed limit".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 10 recite the limitation “[ ]5”.  It’s not clear what is being claimed here.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.
Examiner’s Note
Examiner has performed a full and complete search on the invention in the manner best interpreted by the Examiner. Claims 1-10 would be allowable once the above mentioned 112 rejection is resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art. 
Isaji et al. (US 20080074246 A1) discloses A collision determination apparatus detects a current value of a lateral acceleration of a subject vehicle for calculating a collision risk index, and the collision risk index is used to determine the risk of collision of the subject vehicle with a front object. As the collision risk index takes the lateral acceleration of the subject vehicle into account, the collision risk index correctly represents a risk of collision of the subject vehicle with the front object when the subject vehicle is traveling in a condition that is under an influence of the lateral acceleration (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689